EXHIBIT 10.6
 
Advisory Board Consulting Agreement


THIS ADVISORY BOARD CONSULTING AGREEMENT (this “Agreement”) is made effective as
of September 13, 2012 (the “Effective Date”), by and between BROOKE HUMPHRIES
(“Consultant”), and NIGHTCULTURE, INC., a Nevada corporation (“Company”).


WHEREAS, Consultant and the Company are party to that certain Asset Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company agreed to purchase, and Consultant agreed to sell (the
“Acquisition”), substantially all of the assets used, or usable in an event
promotion business operated by Consultant and Jeremy Word under the name “Full
Access and Prototype Industries” (the “Business”) in Dallas County, Texas and
each county adjoining Dallas County (the “Subject Market”); and


WHEREAS, pursuant to the terms of the Purchase Agreement, and as a condition to
closing of the purchase and sale contemplated in the Purchase Agreement, the
Company and Consultant agreed to enter into a consulting agreement pursuant to
which Consultant would provide services to the Company as an advisory director
and provide consulting services in connection with events promoted and produced
by the Company in the Subject Market in order to preserve the value of the
Business following closing of the purchase and sale contemplated in the Purchase
Agreement.


NOW, THEREFORE, in consideration of the recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
DESCRIPTION AND NATURE OF SERVICES


1.1.           Description of Services. On the terms and subject to the
conditions set forth herein, Company hereby retains Consultant as a member of
the Advisory Board of, and a consultant to, the Company, and Consultant hereby
agrees to:


 (a)           Act as a member of the Company’s Advisory Board and attend
periodic meetings of the Company’s Advisory Board (the “Advisory Board
Service”); and


 (b)           Provide services with respect to the promotion and production of
events by the Company in the Subject Market (each such event being a “Covered
Event”); including oversight of all phases of promotion and production of each
Covered Event (such services being the “Consulting Services”).


1.2.           Nature of Services. Consultant’s relationship with the Company
shall be that of an independent contractor and not that of an employee.
Accordingly, Consultant will not be eligible for any employee benefits, nor will
the Company make deductions from payments made to Consultant for taxes, which
shall be solely Consultant’s responsibility. Consultant shall have no authority
to enter into contracts which bind the Company or create obligations on the part
of the Company.


 
1

--------------------------------------------------------------------------------

 
 
1.3.           Additional Services and Consideration.  Nothing herein shall
preclude Company and Consultant from entering into separate agreements to
provide services in addition to those described in Section 1.1 above.  In the
event that additional services are provided, the parties shall negotiate
consideration for such services separate and apart from the consideration
described in Article II and such other terms and conditions as may be agreed to
which shall in no way alter or terminate the rights and responsibilities of the
parties under this Agreement.


ARTICLE II
COMPENSATION


2.1.           Consultant Fee. As full consideration for the Advisory Board
Service and the Consulting Services provided hereunder, Company will, not later
than twenty (20) days after each Covered Event in the Subject Market, pay to the
Consultant ten percent (10%) of the Net Profits (as defined below) for each
Covered Event (which amount shall be referred to as the “Consultant Fee”).


2.2.           Net Profits Calculation. For purposes hereof, “Net Profits” shall
mean the excess of all revenues received by Company from a Covered Event over
all direct costs incurred by Company attributable to the promotion and
production, or otherwise directly incurred with respect to the subject Covered
Event.  Net Profits for a Covered Event shall be calculated (i) after deducting
amounts paid or payable to co-promoters, co-producers, partners or any third
parties holding an interest in the profits from the Covered Event, other than
Jeremy Word, and (ii) before deducting (a) any corporate overhead of Company,
(b) any Consultant Fee attributable to the Covered Event, and (c) amounts paid,
or payable, to Jeremy Word as Covered Event Bonuses under the Employment
Agreement between the Company and Jeremy Word.


ARTICLE III
TERM AND TERMINATION


This Agreement shall become effective as of the Effective Date and shall remain
in effect for two (2) years unless extended by the mutual agreement of the
parties hereto.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONFIDENTIALITY


4.1.           Confidentiality. Consultant will hold in confidence and not use
to the detriment of the Company or any of its Affiliates, and will cause each of
its Affiliates which it controls to hold in confidence and not use to the
detriment of the Company or any of its Affiliates, both during the term of this
Agreement and for a period of three (3) years after its termination, all
Confidential Information (as defined below) with respect to the Business.
Without limiting the generality of the foregoing, Consultant agrees, covenants
and acknowledges that, from and after the Effective Date, Consultant will not,
and will cause its affiliates which it controls not to, disclose, give, sell,
use, or otherwise divulge any Confidential Information.  Notwithstanding the
foregoing, Consultant may disclose such information (i) if compelled to disclose
the same by judicial or administrative process or by other requirements of
Applicable Law, (ii) if the same currently is, or hereafter is, in the public
domain through no fault of Consultant, or (iii) if the same is later acquired by
Consultant from another source and Consultant is not aware that such source is
under an obligation to another Person to keep such information confidential. If
Consultant or any of its Affiliates (the “Disclosing Party”) are requested or
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoena, civil investigative demand or other
similar process) to disclose any such information, the Disclosing Party shall
provide Company with prompt written notice of any such request or requirement so
that Company may seek, at its expense, a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section. If, in the
absence of a protective order or other remedy or the receipt of a waiver by
Company, the Disclosing Party nonetheless, based on the advice of counsel, is
required to disclose such information to any tribunal, the Disclosing Party,
without liability hereunder, may disclose that portion of such information which
such counsel advises the Disclosing Party it is legally required to disclose.


4.2.           Return of Confidential Information. Upon termination of this
Agreement or upon an earlier request of Company, Consultant will return or
deliver to Company all tangible forms of such Confidential Information in
Consultant’s possession or control, including but not limited to documents,
records or any other material and copies or reproductions thereof.


4.3.           Confidential Information.  For purposes hereof, “Confidential
Information” shall mean information that is not generally known to the public
and that is used, developed or obtained by Company or any of its subsidiaries in
connection with their businesses, including but not limited to (i) customer
lists, project or proposal lists and other related information; (ii) business
development, growth and other strategic business plans; (iii) accounting and
business methods, (iv) services or products and the marketing of such services
and products; (v) fees, costs and pricing structures; (vi) designs;
(vii) analysis; (viii) drawings, photographs and reports; (ix) computer
software, including operating systems, applications and program listings,
(x) flow charts, manuals and documentation; (xi) data bases; (xii) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xiii) copyrightable works;
(xiv) all technology and trade secrets; and (xv) all similar and related
information in whatever form.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS NOT TO COMPETE, SOLICIT OR DISPARAGE


5.1.           Non-Compete. During, and for a period of one year after, the term
of this Agreement (the “Time Covenant”), Consultant covenants that it shall not,
either individually or as a partner, joint venturer, consultant, shareholder,
member or representative of another Person or otherwise, directly or indirectly,
participate in, engage in, or have a financial or management interest in, or
assist any other Person in any business operation or any enterprise if such
business operation or enterprise engages, or would engage, in the Business in
the Subject Market, provided, however, that the foregoing shall not prohibit
Consultant from owning up to one percent (1%) of a publicly traded
company.  Notwithstanding anything herein to the contrary, during and following
the term of this Agreement, the provisions of this Section 5.1 shall not apply
to, or in any way prohibit, the production or promotion of events by Consultant
at venues owned, in part or in whole, by Consultant, provided that DJ/Show fees
do not exceed $7,500.


5.2.           Non-Solicit. During the Time Covenant, Consultant shall not,
directly or indirectly, whether for its own account or for the account of any
Person (other than Company) that is in competition with Company (A) solicit,
recruit, hire, engage in any activity that would cause any Person who is as of
the Closing Date, or was during the 12 months prior to the Closing Date,
employed in the Business to violate any agreement with Company, endeavor to
entice away any such Person from Company, interfere with the relationship of
Company with such Person or induce any such Person to reject any employment
offer by Company or (B) solicit, entice or induce any Person who is, or was a
Customer or Supplier to (i) become a Customer or Supplier of any other Person
engaged in any business activity that competes with the Business, (ii) cease
doing business with Company or (iii) otherwise interfere with the relationship
of Company with any such person, team, Customer or Supplier. For purposes of
this Section 5.2, a “Customer” means any Person which has been during the
12-month period prior to the Closing Date a customer of the Business or shall
have been contacted by Consultant in the six-month period prior to the Closing
Date for the purpose of soliciting it to become a customer of the Business; and
a “Supplier” means any Person which has been during the 12-month period prior to
the Closing Date a supplier or vendor of the Business.


5.3.           Non-Disparage. Consultant covenants that it will not, directly or
indirectly, in any capacity whatsoever, make any statement, written or oral, or
perform any other act or omission that is intended to be materially detrimental
to the goodwill of the Business, except as compelled by judicial or
administrative process.


5.4.           Enforceability and Remedies. The parties hereby agree that all
restrictions and agreements contained in this Article V, including, without
limitation, those relating to the Time Covenant, are necessary and fundamental
to the protection of the Business and to carry out the purposes of the Purchase
Agreement and any objections or reservations to such restrictions or agreements
are hereby waived. Consultant hereby agrees that the remedy at law for any
breach of the provisions of this Article V will be inadequate, and that the
damages flowing from such breach are not readily susceptible to being measured
in monetary terms.  Accordingly, the parties agree that upon any breach of this
Article V, Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened further breach. Nothing in
this Agreement shall be deemed to limit Company’s remedies at law or in equity
for any breach by Consultant of any of the provisions of this Agreement that may
be pursued by or made available to Company.


5.5.           Extension of Time Covenant. If, during the Time Covenant,
Consultant is not in compliance with such restrictions, then Company shall be
entitled, among other remedies, to compliance by Consultant with the terms of
such provisions for an additional number of days that equals the number of days
during which such noncompliance occurred.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VI
MISCELLANEOUS


6.1.           Dispute Resolution.


(a)           Except with respect to disputes and claims under Articles IV and V
hereof (which the parties hereto may pursue in any court of competent
jurisdiction and which may be pursued in any court of competent jurisdiction as
specified below), any controversy or claim arising out of this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association.  There shall be one arbitrator who shall be appointed
by the respective parties or, failing agreement, by the American Arbitration
Association in Dallas County, Texas.  The arbitration shall be held in Dallas
County, Texas, and the arbitrator shall apply the substantive law of Texas,
except that the interpretation and enforcement of this arbitration provision
shall be governed by the United States Arbitration Act.  Disputes about
arbitration procedure shall be resolved by the arbitrator or failing agreement,
by the American Arbitration Association in Dallas County, Texas.  Except as
provided in Section 5.4, the award of the arbitrator shall be the sole and
exclusive remedy of the parties and shall be enforceable in any court of
competent jurisdiction, subject only to revocation on grounds of fraud or clear
bias on the part of the arbitrator.  The parties further agree that, unless
otherwise determined by the arbitrator, (x) each party to the arbitration shall
bear its own costs and expenses (including, without limitation, all attorneys’
fees and expenses, except to the extent otherwise required by applicable law)
and (y) all costs and expenses of the arbitration proceeding (such as filing
fees, the arbitrator’s fees, hearing expenses, etc.) shall be borne equally by
the parties hereto; provided that nothing herein shall be interpreted to
preclude the arbitrator from allocating the costs and expenses of the parties
and of such proceeding among the parties in any manner that the arbitrator may
lawfully determine to do so.  Each party hereto hereby irrevocably submits to
the jurisdiction of the State District Courts sitting in Dallas County, Texas
and the United States District Court for the Northern District of Texas, and
agrees that such courts shall be the exclusive forums for the enforcement of any
such final judgment, award or determination of the arbitration.  Each party
hereto irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum.  Each party hereto further agrees that each other
party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing or not enforcing any award, judgment or
determination of the arbitration.


(b)           Notwithstanding the foregoing, prior to any party hereto
instituting any arbitration proceeding hereunder to resolve any claim, such
party first shall submit the claim to a mediation proceeding between the parties
hereto which shall be governed by the prevailing procedures of the Federal
Mediation and Conciliation Service and shall be conducted in Dallas County,
Texas.  If the parties hereto have not agreed in writing to a resolution of the
claim pursuant to the mediation within 45 days after the commencement thereof of
if any party refuses to participate in the mediation process, then the claim may
be submitted to arbitration under Section 6.1(a) above.  Unless otherwise
determined by the mediator, each party hereto shall bear its own costs and
expenses incurred in connection with the mediation, and all costs and expenses
of the mediation proceeding shall be borne equally by the parties hereto;
provided that nothing herein shall be interpreted to preclude the mediator from
allocating the costs and expenses of the parties and of such proceeding among
the parties in any manner that the arbitrator may lawfully determine to do so.


 
5

--------------------------------------------------------------------------------

 
 
6.2.           Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:
 

(i) if to Consultant, to:       Brooke Humphries   6934 Tokalon Drive   Dallas,
Texas  75214-3828       Roger Albright   Law Offices of Roger Albright   3301
Elm Street   Dallas, Texas  75226-2562   Facsimile Number: (214) 939-9229    
(ii) if to Company, to:   NightCulture, Inc.   6400 Richmond   Houston, Texas
77057   Attn:  Michael Long   Facsimile Number: (281) 605-1333

 
or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
6.2.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.


 
6

--------------------------------------------------------------------------------

 
 
6.3.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of Company and Consultant,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.


6.4.           Construction.  The language of this Agreement will be construed
simply and according to its fair meaning, and will not be construed for or
against any Party hereto as a result of the source of its draftsmanship.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Purchase Agreement.


6.5.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the parties with regard to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.


6.6.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Company, Consultant, and their
respective heirs, successors and assigns; provided, however, neither party may
assign its respective rights or delegate its obligations hereunder without the
prior written consent of the other party.


6.7.           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Texas.


6.8.           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any provision of this Agreement is deemed or held
to be illegal, invalid or unenforceable by any court of competent jurisdiction,
this Agreement shall be considered divisible and inoperative as to such
provision to the extent it is deemed to be illegal, invalid or unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable by any court of competent jurisdiction,
such illegal, invalid or unenforceable provision shall be replaced with a
provision that is legal, valid and enforceable and that will achieve, to the
greatest extent possible, the economic, business and other purposes of such
invalid or unenforceable provision.  Further, should any provision contained in
this Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
all parties hereto.


 
7

--------------------------------------------------------------------------------

 
 
6.9.           Remedies.  Subject to the provisions of Section 5.4, each party
will be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  Nothing
herein shall prohibit any arbitrator or judicial authority from awarding
attorneys’ fees or costs to a prevailing party in any arbitration or other
proceeding to the extent that such arbitrator or authority may lawfully do
so.  The parties agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that,
notwithstanding the provisions of Section 5.4, any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.


6.10.         Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.
 
6.11.         Consultant’s Representations.  Consultant hereby represents and
warrants to Company that the execution, delivery and performance of this
Agreement by Consultant do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Consultant is a party or by which it is bound, Consultant is not
a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other Person and upon the execution and
delivery of this Agreement by Company, this Agreement shall be the valid and
binding obligation of Consultant, enforceable in accordance with its terms.


6.12.         Facsimiles and Counterparts.  Facsimile transmission of any signed
original document and/or retransmission of any signed facsimile transmission
will be deemed the same as delivery of an original.  At the request of either
party, the other party shall reexecute an original of this document and deliver
it to the requesting party.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation of a contract and each such party forever waives any such
defense.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 

  “CONSULTANT”            
By:
/s/ Brooke Humphries       BROOKE HUMPHRIES             “COMPANY”          
NIGHTCULTURE, INC.             By: /s/ Michael Long       Michael Long      
President
 

 
 
 
9

--------------------------------------------------------------------------------